"UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES
SHALL NOT TRADE THE SECURITIES BEFORE [•INSERT THE DATE THAT IS FOUR MONTHS AND
A DAY AFTER THE DISTRIBUTION DATE•]."

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR ANY
STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES
FOR THE BENEFIT OF U.S. GEOTHERMAL INC. (THE “CORPORATION”) THAT SUCH SECURITIES
MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY: (A) TO THE
CORPORATION, (B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE U.S.
SECURITIES ACT, (C) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE 904 OF
REGULATIONS UNDER THE U.S. SECURITIES ACT IF AVAILABLE, (D) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144
OR RULE 144A THEREUNDER, IF AVAILABLE, AND IN COMPLIANCE WITH ANY STATE
SECURITIES LAWS, OR (B) WITH THE PRIOR WRITTEN CONSENT OF THE CORPORATION,
PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION UNDER THE U.S. SECURITIES ACE
AND ANY APPLICABLE STATE, SECURITIES LAWS; PROVIDED THAT, IN CONNECTION WITH A
TRANSFER PURSUANT TO (C), (D) OR (B) ABOVE, AN OPINION OF COUNSEL OF RECOGNIZED
STANDING REASONABLY SATISFACTORY TO THE CORPORATION HAS BEEN PROVIDED TO THE
CORPORATION TO SUCH EFFECT.

BROKER WARRANT

TO PURCHASE UP TO • COMMON SHARES

OF U.S. GEOTHERMAL INC.

THIS IS TO CERTIFY THAT for valuable consideration, • (the “Holder”) is
entitled, at any time prior to 5:00 p.m., Vancouver time, on April 27, 2010,
upon and subject to the terms and conditions set forth herein and in the
schedules attached hereto, including the execution of the Representation Letter
attached hereto as Schedule “C” which schedules form an integral part hereof and
shall be deemed to be incorporated herein (the whole being referred to herein as
this “Broker Warrant Certificate” and the rights of the Holder represented by
this Broker Warrant Certificate being referred to herein as this “Broker
Warrant”), to subscribe in whole or in part for up to • shares of common stock
(“Common Shares” and which term shall include any other shares or securities to
be issued in addition, thereto or in substitution or replacement therefor as
provided herein) of U.S. Geothermal Inc. (the “Corporation”), a corporation
incorporated pursuant to the laws of the State of Delaware.

The purchase price (the purchase price in effect from time to time being called
the “Exercise Price”) payable for each Common Share subscribed for upon the
exercise of this Broker Warrant shall be U.S.$• [NTD – being the United States
dollar equivalent of Cdn$2.37], subject to adjustment in the events and in the
manner set forth herein. No fractional Common Shares will be issuable upon any
exercise of this Broker Warrant and the Holder will not be entitled to any cash
payment or compensation in lieu of a fractional Common Share.

--------------------------------------------------------------------------------

- 2 -

 

This Broker Warrant shall become wholly void and the unexercised portion of the
subscription rights represented hereby will expire and terminate at 5:00 p.m.,
Vancouver time, on April 27, 2010 (the “Expiry Time”).

All Common Shares which are to be issued upon the exercise of this Broker
Warrant shall be issued to the Holder, upon payment therefor of the amount for
which the Common Shares which may at the time be purchased pursuant to the
provisions hereof, and the Holder shall be deemed to have become the holder of
record of such Common Shares, on the date of delivery of this Broker Warrant
Certificate together with payment for, the Common Shares so subscribed for,
unless the transfer books of the Corporation shall be closed on such date, in
which event the Common Shares so subscribed for shall be deemed to be issued,
and the Holder shall be deemed to have become the holder of record of such
Common Shares, on the date on which such transfer books are reopened and such
Common Shares shall be issued at the purchase price in effect on the date of
delivery of this Broker Warrant Certificate together with payment for the Common
Shares subscribed for by the Holder.

The Holder may purchase less than the number of Common Shares which the Holder
is entitled to purchase hereunder on delivery of this Broker Warrant
Certificate, in which event a new certificate, in form identical hereto but with
appropriate changes, representing the Common Shares not purchased, shall be
issued to the Holder.

This Broker Warrant does not entitle the Holder to any rights or interest
whatsoever as a shareholder of the Corporation or any other rights or interests
except as expressly provided in this Broker Warrant Certificate.

This Broker Warrant may not be assigned or transferred by the Holder.

If this Broker Warrant Certificate or any replacement hereof becomes stolen,
lost, mutilated or destroyed, the Corporation shall, on such terms as it may in
its discretion impose, acting reasonably, issue and deliver a new certificate,
in form identical hereto but with appropriate changes, representing any
unexercised portion of the subscription rights represented hereby to replace the
certificate so stolen, lost, mutilated or destroyed.

By acceptance hereof, the Holder hereby represents and warrants to the
Corporation that the Holder is acquiring this Broker Warrant as principal for
its own account and not for the benefit of any other person.

All amounts of money referred to in this Broker Warrant Certificate refer to
lawful money of the United States of America.

This Broker Warrant shall enure to the benefit of, and shall be binding upon,
the Holder and the Corporation and their respective successors.

--------------------------------------------------------------------------------

- 3 -

 

IN WITNESS WHEREOF the Corporation has caused this Broker Warrant Certificate to
be issued under the signature of a properly authorized officer of the
Corporation.

DATED as of the ____ day of April, 2008.

 

 

U.S. GEOTHERMAL INC.

Per:

 

 

Name:

 

Title:

 

 

 

--------------------------------------------------------------------------------

SCHEDULE A

Additional Terms and Conditions of this Broker Warrant

1.

Exercise: In the event that the Holder desires to exercise the right to purchase
Common Shares conferred hereby, the Holder shall (a) complete to the extent
possible in the manner indicated and execute a subscription form in the form
attached as Schedule B to this Broker Warrant Certificate, (b) surrender this
Broker Warrant Certificate to the Corporation in accordance with section 7 of
Schedule A to the Broker Warrant Certificate, and (c) pay the amount payable on
the exercise of this Broker Warrant in respect of the Common Shares subscribed
for by certified cheque, bank draft or money order in lawful money of the United
States of America payable to the Corporation or by transmitting same day funds
in lawful money of the United States of America by wire to such account as the
Corporation shall direct the Holder. Upon such surrender and payment as
aforesaid, the Holder shall be deemed for all purposes to be the holder of
record of the number of Common Shares to be so issued and the Holder shall be
entitled to delivery of certificates representing such Common Shares and the
Corporation shall cause such certificate or certificates to be delivered to the
Holder at the address specified in the subscription form, as soon as
practicable, but in any event, within five business days of such surrender and
payment as aforesaid. No fractional Common Shares will be issuable upon any
exercise of this Broker Warrant and the Holder will not be entitled to any cash
payment or compensation in lieu of a fractional Common Share.

2.

Covenants, Representations and Warranties: The Corporation hereby covenants and
agrees that it is authorized to issue the Common Shares from time to time
subscribed for and purchased in the manner provided in this Broker Warrant
Certificate and the certificates representing such Common Shares to be issued
and that, at all times prior to the Expiry Time, it will reserve and there will
remain unissued a sufficient number of Common Shares to satisfy the right of
purchase provided in this Broker Warrant Certificate. The Corporation hereby
further covenants and agrees that it will at its expense expeditiously use its
best efforts to obtain the listing of such Common Shares (subject to issue or
notice of issue) on each stock exchange or over-the-counter market on which the
Common Shares may be listed from time to time. All Common Shares which are
issued upon the exercise of the right of purchase provided in this Broker
Warrant Certificate, upon payment therefore, of the amount at which such Common
Shares may be purchased pursuant to the provisions of this Broker Warrant
Certificate; shall be and be deemed to be fully paid and non-assessable shares
and free from all taxes, liens and charges with respect to the issue thereof.
The Corporation hereby represents and warrants that this Broker Warrant
Certificate is a valid and enforceable obligation of the Corporation,
enforceable in accordance with the provisions of this Broker Warrant
Certificate.

3.

Adjustment Provisions: In case of any reclassification, capital reorganization,
stock dividend, or other change of outstanding Common Shares, or in case of any
consolidation or merger of the Corporation with or into another corporation
(other than a consolidation or merger in which the Corporation is the continuing
corporation and which does not result in any reclassification, capital
reorganization, stock dividend, or other change of outstanding Common Shares),
or in case of any sale or conveyance to another corporation

--------------------------------------------------------------------------------

- 2 -

 

of the property of the Corporation as, or substantially as, an entirety (other
than a sale/leaseback mortgage or other financing transaction), the Corporation
shall cause effective provision to be made so that the Holder shall have the
right thereafter, by exercising this Broker Warrant, to purchase the kind and
number of Common Shares other securities or property (including cash) receivable
upon such reclassification, capital reorganization, stock dividend, or other
change, consolidation, merger, sale or conveyance as the Holder would have been
entitled to receive had the Holder exercised this Broker Warrant in full
immediately before such reclassification, capital reorganization, stock
dividend, or other change, consolidation, merger, sale or conveyance. Any such
provision shall include provision for adjustments that shall be as nearly
equivalent as may be practicable to the adjustments provided for in this Section
3. The foregoing provisions shall similarly apply to successive
reclassifications, capital reorganizations, stock dividends, and other changes
of outstanding Common Shares and to successive consolidations, mergers, sales or
conveyances. The Corporation shall have the exclusive authority to make all such
adjustments.

4.

Further Assurances: The Corporation hereby covenants and agrees that it will do,
execute, acknowledge and deliver, or cause to be done, executed, acknowledged
and delivered, all and every such other act, deed and assurance as the Holder
shall reasonably require for the better accomplishing and effectuating of the
intentions and provisions of this Broker Warrant Certificate.

5.

Time: Time shall be of the essence of this Broker Warrant Certificate.

6.

Laws: This Broker Warrant Certificate shall be construed in accordance with the
laws of the Province of British Columbia and the laws of Canada applicable
therein’.

7.

Notices: All notices or other communications to be given under this Broker
Warrant Certificate shall be delivered by hand or by telecopier and, if
delivered by hand, shall be deemed to have been given on the delivery date and,
if sent by telecopier, on the date of transmission if sent before 4:00 p.m. on a
business day or, if such day is not a business day, on the first business day
following the date of transmission.

Notices to the Corporations shall be addressed to:

U.S. Geothermal Inc.

1505 Tyrell Lane

Boise, Idaho USA

83706

 

Attention:

Daniel Kunz, Chief Executive Officer

 

Telecopier:

208-424-1030

Notices to the Holder shall be addressed to:

•

 

Attention:

•

 

Telecopier:

•

--------------------------------------------------------------------------------

- 3 -

 

The Corporation or the Holder may change its address for service by notice in
writing to the other of them specifying its new address for service under this
Broker Warrant Certificate.

8.

Legends on Common Shares:

 

(1)

Common Shares: Any certificate representing Common Shares issued upon the
exercise of this Broker Warrant prior to the date which is four months and one
day after the date hereof will bear the following legends:

 

(i)

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE •, 2008.”

 

(ii)

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK
EXCHANGE BUT CANNOT BE TRADED THROUGH THE FACILITIES OF THE EXCHANGE SINCE THEY
ARE NOT FREELY TRANSFERABLE AND CONSEQUENTLY ANY CERTIFICATE REPRESENTING SUCH
SECURITIES IS NOT “GOOD DELIVERY” IN SETTLEMENT OF TRANSACTIONS ON THE TORONTO
STOCK EXCHANGE.”

And

 

(iii)

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR ANY
STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES
FOR THE BENEFIT OF THE CORPORATION THAT SUCH SECURITIES MAY BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED ONLY: (A) TO U.S. GEOTHERMAL INC. (THE
“CORPORATION”), (B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
U.S. SECURITIES ACT, (C) OUTSIDE THE UNITED STATES IN ACCORDANCE V. RULE 904 OF
REGULATIONS UNDER THE U.S. SECURITIES ACT, IF AVAILABLE, (D) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144
OR RULE 144A THEREUNDER, IF AVAILABLE, AND IN COMPLIANCE WITH ANY STATE
SECURITIES LAWS, OR (E) WITH THE PRIOR WRITTEN CONSENT OF THE CORPORATION,
PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION UNDER THE U.S.’ SECURITIES ACT
AND ANY APPLICABLE STATE SECURITIES LAWS; PROVIDED THAT, IN CONNECTION WITH A
TRANSFER PURSUANT TO (C), (D) OR (E) ABOVE, AN OPINION OF COUNSEL, OF RECOGNIZED
STANDING REASONABLY SATISFACTORY TO THE CORPORATION HAS BEEN PROVIDED TO THE
CORPORATION TO SUCH EFFECT.

--------------------------------------------------------------------------------

- 4 -

 

provided that at any time subsequent to the date which is four months and one
day after the date hereof any certificate representing such Common Shares may be
exchanged for a certificate or certificates bearing neither legend in paragraphs
(i) and (ii) above. The Corporation hereby covenants and agrees that it will use
the best efforts thereof to deliver or to cause to be delivered a certificate or
certificates representing such Common Shares bearing no such legends as soon as
practicable, but in any event, within five business days after receipt of the
legended certificate or certificates.

--------------------------------------------------------------------------------

SCHEDULE B

TO:

U.S. GEOTHERMAL INC.

SUBSCRIPTION FORM

The undersigned hereby subscribes for ________ shares of Common stock of U.S.
Geothermal Inc. (the “Corporation”) (or such other number of Common Shares or
other securities to which such subscription entitles the undersigned in lieu
thereof or in addition thereto pursuant to the provisions of the broker warrant
certificate (the “Broker Warrant Certificate”) dated as of the 25th day of
April, 2008 issued by the Corporation to the Holder) at the purchase price of
U.S.$• per Common Share (or at such other purchase price as may then be in
effect under the provisions of the Broker Warrant Certificate) and on and
subject to the other terms and conditions specified in the Broker Warrant
Certificate and hereunder and encloses herewith a certified cheque, bank draft
or money order in lawful money of Canada payable to the Corporation or has
transmitted same day funds in lawful money of Canada by wire to such account as
the Corporation directed the undersigned in payment of the subscription price.

By executing this subscription form the undersigned represents and warrants that
the undersigned acknowledges the restrictions on transfer applicable to the
common shares under the United States Securities Act of 1933, as amended).

The undersigned represents it is acquiring the Common Shares solely for its own
account and not as a nominee for any other party and not with a view toward the
resale or distribution thereof except in compliance with applicable securities
laws.

The undersigned represents and warrants that it received the Broker Warrant
directly from the Corporation as partial payment for agency services rendered in
connection with the offering of Common Shares of the Corporation which closed on
June 5, 2007, and (i) is on the date of exercise, and was on the date of
acquisition of the Broker Warrant, an institutional “accredited investor”
(“Institutional Accredited Investor”) that satisfies one or more of the criteria
set forth in Rule 501(a)(1), (2), (3) or (7) of Regulation D under United States
Securities Act of 1933, as amended (the “U.S. Securities Act”), and is
exercising the Broker Warrant for its own account, (ii) has had access to such
current public information concerning the Corporation as: considered necessary
in connection with its investment decision, (iii) understands that the common
shares have not been registered under the U.S. Securities Act, (iv) agrees to
the restrictions on transfer and resale more fully described in the Broker
Warrant Certificate.

The undersigned represents and warrants that it is an “accredited investor” as
that term is defined in National Instrument 45-106 of the Canadian Securities
Administrators.

All amounts referred to in this subscription form refer to lawful money of the
United States of America.

--------------------------------------------------------------------------------

- 2 -

 

The undersigned hereby directs that the Common Shares subscribed for be
registered and delivered as follows:

 

Address

Number of

 

Name in Full

Address
(include Postal Code)

Number of
Common Shares

 

 

 

 

 

 

 

DATED this _____ day of ____________ 200___.

 

 

 

 

 

(Print Name of Holder)

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

SCHEDULE C

REPRESENTATION LETTER

TO:

U.S. Geothermal Inc. (the “Corporation”)

1.

As consideration for the services provided as underwriter in connection with the
issue and sale of shares of common stock of the Corporation (the “Offering”)
closing on April •, 2008 (the “Closing Date”), the Corporation has agreed to
issue to • (the “Underwriter”) on the Closing Date, a broker warrant (the
“Broker Warrant”) which will entitle the Underwriter to purchase up to • shares
of common stock of the Corporation, US$ 0.001 par value (the “Common Shares”) at
a price per Common Share of U.S.$• at any time prior to 5:00 p.m. (Vancouver
time) on April 27, 2010. The Broker Warrant and the Common Shares are
collectively referred to herein as the “Securities.”).

2.

By executing this Representation Letter, the Underwriter represents, warrants
and covenants to the Corporation, (and acknowledges that the Corporation is
relying thereon) as follows:

 

(a)

it understands that the Securities have not been registered under the United
States Securities Act of 1933, as amended (the “U.S. Securities Act”), or any
applicable state securities laws and that the offer and sale of the Broker
Warrant to it will be made in reliance upon an exemption from registration
available to the Corporation for offers and sales to institutional “accredited
investors” (“Institutional Accredited Investors”) that satisfy one or more of
the criteria set forth in Rule 501(a)(1), (2), (3) or (7) of Regulation D under
U.S. Securities Act;

 

(b)

it has such knowledge and experience in financial and business matters as to be
capable of evaluating, the merits and risks of its investment in the Securities;

 

(c)

it is an “accredited investor” as that term is defined in National Instrument
45-106 of the Canadian Securities Administrators;

 

(d)

it is an Institutional Accredited Investor and is acquiring the Securities for
its own account and not on behalf of any other person for investment purposes
only and not with a view to any resale, distribution or other disposition of the
Securities in violation of United States federal or state securities laws;

 

(e)

it acknowledges that it has not received the Broker Warrant as a result of any
general solicitation or general advertising (as those terms are used in
Regulation D under the U.S. Securities Act), including any . advertisements,
articles, notices or other communications published in any newspaper, magazine
or similar media or broadcast over radio or television, or any seminar or
meeting whose attendees have been invited by general solicitation or general
advertising;

 

(f)

it understands and acknowledges that the Securities are currently “restricted
securities” within the meaning of Rule 144 under the U.S. Securities Act and
that if it decides to offer, sell or otherwise transfer any of the Securities,
the Securities may be offered, sold or otherwise transferred only: (i) to the
Corporation,

--------------------------------------------------------------------------------

- 2 -

 

(ii) pursuant to an effective registration statement under the U.S. Securities
Act (iii) outside the United States in compliance with the requirements of Rule
904 of Regulation S under the U.S. Securities Act and in compliance with
applicable local laws and regulations, (iv) in compliance with an exemption from
registration under the U.S. Securities Act provided by Rule 144 or Rule 144A
thereunder, if available, and, in either case, in compliance with any applicable
state securities laws, or (v) in a transaction that does not require
registration under the U.S. Securities Act or any applicable state, securities
laws, and, in the case of a proposed transfer pursuant to (iv) or (v) above, it
has furnished to the Corporation an opinion of counsel or other evidence of
exemption in form and substance satisfactory to the Corporation to such effect;

 

(g)

it will provide to the Corporation, an exercise of the Broker Warrant prior to
effectiveness of any registration statement covering the Common Shares, a
written. certification that it received the Broker Warrant directly from the
Corporation in connection with the Offering and (i) is on the date of exercise,
and was on the date of acquisition of the Broker Warrant, an Institutional
Accredited Investor, and is exercising the Broker Warrant for its own account,
(ii) has had access to such current public information concerning the
Corporation as it considered necessary in connection with its investment
decision, (iii) understands that the common shares have not been registered
under the U.S. Securities Act, (iv) agrees to the restrictions on transfer and
resale more fully described in this Broker Warrant Certificate;

 

(h)

it understands that the certificates representing the Common Shares issued upon
exercise of the Broker Warrant prior to effectiveness of any registration
statement covering the Common Shares will bear a legend restricting transfer
without registration under the U.S. Securities Act and applicable state
securities laws unless an exemption from registration is available;

 

(i)

it consents to the Corporation making a notation on its records Or giving
instructions to any transfer agent of the Securities in order to implement the
restrictions on transfer set forth and described herein; and

 

(j)

it understands and acknowledges that it is making the representations and
warranties and agreements contained herein with the intent that the they may be
relied upon by the Corporation in determining its eligibility to receive the
Broker Warrant.

Dated:

[Name of Holder]

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------